Filed 11/23/15 P. v. Jackson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C079142

                   Plaintiff and Respondent,                                     (Super. Ct. No. 00F00040)

         v.

RONALD DARDEN JACKSON, JR.,

                   Defendant and Appellant.




         “On November 4, 2014, the voters enacted Proposition 47, the Safe
Neighborhoods and Schools Act (hereafter Proposition 47), which went into effect the
next day. (Cal. Const., art. II, § 10, subd. (a).)” (People v. Rivera (2015)
233 Cal. App. 4th 1085, 1089.) Proposition 47 created a resentencing provision, codified
at Penal Code section 1170.18,1 which provides that a person currently serving a sentence
for certain designated felonies may petition for recall of the sentence to reduce the felony




1   Undesignated statutory references are to the Penal Code.

                                                             1
to a misdemeanor. Defendant Ronald Darden Jackson, Jr., appeals from an order denying
his petition to reduce his commitment conviction from a felony to a misdemeanor.
       Defendant’s petition was denied upon a determination that he was not eligible for
relief because he had sustained a prior conviction for violation of subdivision (a) of
section 191.5, gross vehicular manslaughter while intoxicated. (§§ 667,
subd. (e)(2)(C)(iv)(IV), 1170.18, subd. (i).)
       Counsel was appointed to represent defendant on appeal. Counsel filed an
opening brief setting forth the facts of the case and requesting this court to review the
record and determine whether there were any arguable issues on appeal. (People v.
Wende (1979) 25 Cal. 3d 436 (Wende).) Counsel advised defendant of his right to file a
supplemental brief within 30 days of the date of filing of the opening brief.
       Whether the protections afforded by Wende and the United States Supreme Court
decision in Anders v. California (1967) 386 U.S. 738 [18 L. Ed. 2d 493] apply to an appeal
from an order denying a petition brought pursuant to Proposition 47 remains an open
question. Our Supreme Court has not spoken. The Anders/Wende procedures address
appointed counsel’s representation of an indigent criminal defendant in the first appeal as
a matter of right and courts have been loath to expand their application to other
proceedings or appeals. (See Pennsylvania v. Finley (1987) 481 U.S. 551 [95 L. Ed. 2d
539]; Conservatorship of Ben C. (2007) 40 Cal. 4th 529; In re Sade C. (1996) 13 Cal. 4th
952; People v. Serrano (2012) 211 Cal. App. 4th 496; People v. Dobson (2008)
161 Cal. App. 4th 1422; People v. Taylor (2008) 160 Cal. App. 4th 304; People v. Thurman
(2007) 157 Cal. App. 4th 36; Glen C. v. Superior Court (2000) 78 Cal. App. 4th 570.)
Nonetheless, in the absence of Supreme Court authority to the contrary, we believe it
prudent to adhere to Wende in the present case, where counsel has already undertaken to
comply with Wende requirements and defendant has filed a supplemental brief.




                                                2
       In his supplemental brief, defendant presents no claim challenging the ruling from
which this appeal is taken.2
       Having undertaken an examination of the record, we find no arguable error that
would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment (order) is affirmed.



                                                             RAYE            , P. J.



We concur:



        HOCH                   , J.



        RENNER                 , J.




2 In People v. Jackson, C079588, defendant Jackson filed a supplemental brief arguing
that the equal protection clauses of the United States and California Constitutions were
violated by Proposition 47’s reducing possession of a controlled substance (Health & Saf.
Code, § 11350) to a misdemeanor but leaving possession of a controlled substance in
prison a felony (§ 4573.6). Inexplicably, defendant Jackson here files a brief with
identical contentions notwithstanding the lack of relevance to any issue pertaining to this
appeal.

                                            3